Electronically Filed
                                                      Supreme Court
                                                      SCEC-XX-XXXXXXX
                                                      23-DEC-2022
                                                      11:26 AM
                                                      Dkt. 16 FFCL



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

        JAMES RYAN MALISH and KARL O. DICKS, Plaintiffs,

                               vs.

    SCOTT NAGO, acting in official capacity of Chief Election
          Officer, STATE OF HAWAIʻI OFFICE OF ELECTIONS,
              and ELECTIONS COMMISSION, Defendants.
________________________________________________________________

                       ORIGINAL PROCEEDING

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the election complaint filed on

November 4, 2022, the motion to dismiss filed on November 9,

2022, and the record, we enter the following findings of fact,

conclusions of law, and judgment dismissing the complaint.

                         FINDINGS OF FACT

          1.   The 2022 primary election was held on August 13,

2022.
          2.   Plaintiff Karl O. Dicks (Dicks) was an

unsuccessful Republican candidate for the office of State

Senator, District 17.

          3.   Plaintiff James Ryan Malish (Malish) was the only

nonpartisan candidate in the primary election for the office of

State Senator, District 9.

          4.   Stanley Chang (Chang) and Michael L. Parrish

(Parrish) were the only Democrat and Republican candidates,

respectively, in the primary election for the office of State

Senator, District 9.

          5.   There were no other candidates in the primary

election for the office of State Senator, District 9.

          6.   There were a total 13,766 votes cast for the

State Senator, District 9, primary election race, the results of

which were:

          Chang               11,550
          Parrish              2,183
          Malish                  33

          7.   Both Chang and Parrish were on the 2022 general

election ballot, but Malish was not.

          8.   Defendant Chief Election Officer Scott Nago

(Nago) states Malish did not qualify to be a candidate for the

2022 general election because Malish did not receive at least

ten per cent of the total votes cast in the primary election for

the office of State Senator, District 9, or 1,377 votes.

                                2
          9.    Nago also states Malish did not receive an amount

of votes equal to the lowest amount of votes received by a

partisan candidate who was nominated in the primary election for

the same office.

          10.   On November 4, 2022, or four days before the

November 8 general election, Malish and Dicks (collectively,

Plaintiffs), pro se, filed an election complaint asserting that

the primary election ballot violates article II, section 4 of

the Hawaiʻi Constitution and Hawaiʻi Revised Statutes (HRS) § 12-

31 (2009) because the ballot requires selection of a political

preference, and the manner in which the primary election ballot

displays a nonpartisan candidate could also be construed to

require declaration of a political preference when selecting a

nonpartisan ballot.   Plaintiffs assert that the manner that

nonpartisan candidates are displayed on the primary election

ballot, which includes the designation (N), gives the appearance

that nonpartisan candidates are a part of a political party

because Democrat and Republican candidates are visually grouped

together similarly as nonpartisan candidates and are designated

as (D) and (R), respectively.

          11.   Plaintiffs also assert that Malish should have

been included in the 2022 general election ballot because he was

unopposed as a nonpartisan candidate.   Because Malish was

excluded from the general election ballot for the State Senator,

                                 3
District 9 race, but Chang and Parrish were included, Plaintiffs

assert that HRS § 12-41(b) (2009) should not apply and is

otherwise discriminatory.   In support, Plaintiffs assert that

HRS § 12-41(b) should be read in conjunction with HRS § 12-42(b)

(2009) to discern the “spirit of statute” such that unopposed

candidates in a primary election should all move forward to the

general election, including nonpartisan candidates.

          12.   Dicks contends he has an interest in this

election contest because of his candidacy in the Republican

primary election for the office of State Senator, District 17,

and asserts that the primary election ballot is

unconstitutional.

          13.   Plaintiffs request that this court order a

special election to be held with a constitutionally compliant

ballot, without discrimination of any kind, and include all

qualified candidates on the 2022 primary election ballot.

Plaintiffs cite to Waters v. Nago, 148 Hawaiʻi 46, 468 P.3d 60

(2019), as support for the relief they seek.

          14.   Plaintiffs also request a “Declaratory Judgment

of Facts” pursuant to Hawaiʻi Rules of Civil Procedure (HRCP)

Rule 57, judicial notice of adjudicative facts pursuant to

Hawaiʻi Rules of Evidence (HRE) Rule 201, questions for admission

to be answered pursuant to HRCP Rule 36, and oral argument

pursuant to Hawaiʻi Rules of Appellate Procedure Rule 36(c).

                                 4
           15.   In connection with their request for a

declaratory judgment, Plaintiffs seek a declaration that the

voting instructions on the 2022 primary election ballot violate

article II, section 4 of the Hawaiʻi Constitution and HRS § 12-31

(2009).   The disputed instruction says: “You MUST select ONE

political preference from the box above for your votes to

count.”

           16.   On November 9, 2022, Defendants Nago, State of

Hawaiʻi Office of Elections, and the Elections Commission

(collectively, Defendants) filed a motion to dismiss the

complaint, asserting:   (1) This court lacks jurisdiction over

Plaintiffs’ primary election contest; (2) Dicks lacks standing

to contest the results of Malish’s primary election; (3) the

assertion that the primary election ballot design is

unconstitutional should be dismissed; and (4) Malish was

properly omitted from the 2022 general election ballot.

           17.   Defendants assert that HRS § 11-172 (Supp. 2021)

confers standing upon a candidate to timely contest the

candidate’s own race - HRS § 11-172 does not confer standing on

a candidate to contest all concurrent and future federal, State,

and county races.

           18.   On November 14, 2022, this court filed an order

dismissing the election complaint in part, or to the extent that

relief is sought under HRS § 11-173.5 (2009 & Supp. 2021).   The

                                  5
order said that this court will instead construe the complaint

as a general election contest.

                            CONCLUSIONS OF LAW

            1.    An election contest is instituted by filing a

complaint in the supreme court “set[ting] forth any cause or

causes, such as but not limited to, provable fraud, overages, or

underages, that could cause a difference in the election

results.”    HRS § 11-172.

            2.    “With respect to any election, any candidate, or

qualified political party directly interested, or any thirty

voters of any election district, may file a complaint in the

supreme court.”      HRS § 11-172.

            3.    In Hawaiʻi state courts, “standing is solely an

issue of justiciability, arising out of prudential concerns of

judicial self-governance[,]” and not an issue of subject matter

jurisdiction.     Tax Found. of Hawaiʻi v. State, 144 Hawaiʻi 175,

190-92, 439 P.3d 127, 142-44 (2019).

                  Our guideposts for the application of the rules
            of judicial self-governance founded in concern about
            the proper — and properly limited — role of courts in
            a democratic society reflect the precepts enunciated
            by the Supreme Court. . . . [W]hen asked to decide
            whether a litigant is asserting legally recognized
            interests, personal and peculiar to him, we have
            spoken of standing[.]

Id. at 190-91, 439 P.3d at 142-43 (quoting Trs. of Off. of

Hawaiian Affairs v. Yamasaki, 69 Haw. 154, 171, 737 P.2d 446,

456 (1987)) (emphases omitted).

                                      6
           4.     In Thirty Voters of Kauai County v. Doi, this

court held that “the electorate as a whole has sufficient

interest in the outcome of these proceedings to confer standing

upon it as a party plaintiff.”     61 Haw. 179, 181, 599 P.2d 286,

288 (1979).     The plaintiffs in Doi sought to set aside the

results of a specific question posed to voters in the ballot of

the November 7, 1978 election.     Id. at 179-84, 599 P.2d at 287-

90.   The plaintiffs did not seek to set aside the results of an

entire election.     See id.

           5.     In this election contest, Dicks does not have

standing to contest Malish’s absence from the general election

ballot.   See Doi, 61 Haw. at 181, 599 P.2d at 288.

           6.     Dicks and Malish do not have standing to contest

the results of all election races in the 2022 general election

in order for a special election to be held.     See Doi, 61 Haw. at

181, 599 P.2d at 288.

           7.     We instead read the election complaint as

requesting a special election be held with a satisfactory ballot

and in connection with the office that Malish sought in the 2022

primary election.

           8.     In a general election contest, this court’s

“judgment may invalidate the general . . . election on the

grounds that a correct result cannot be ascertained because of a

mistake or fraud on the part of the voter service center

                                   7
officials; or decide that a certain candidate, or certain

candidates, received a majority or plurality of votes cast and

were elected.”    HRS § 11-174.5(b) (2009 & Supp. 2021).

          9.     “A complaint challenging the results of [a

general] election pursuant to HRS § 11-172 fails to state a

claim unless the plaintiffs demonstrate errors that would change

the outcome of the election” -- e.g., errors, mistakes, or

irregularities that would change the outcome of the election.

Tataii v. Cronin, 119 Hawaiʻi 337, 339, 198 P.3d 124, 126 (2008)

(brackets in original) (quoting Akaka v. Yoshina, 84 Hawaiʻi 383,

387, 935 P.2d 98, 102 (1997)).

                [T]he [plaintiff] must show that he or she has
          actual information of mistakes or errors sufficient
          to change the result. The [plaintiff] has the burden
          of demonstrating that the specific acts and conduct
          of which [he or she] complain[s] would have had the
          effect of changing the results. In the absence of
          facts showing that irregularities exceed the reported
          margin between the candidates, the complaint is
          legally insufficient because, even if its truth were
          assumed, the result of the election would not be
          affected.

                 . . . .

                It is not sufficient that the [plaintiff]
          points to a poorly run and inadequately supervised
          election process that evinces room for abuse or
          possibilities of fraud. An election contest cannot
          be based upon mere belief or indefinite information.


Tataii, 119 Hawaiʻi at 339-40, 198 P.3d at 126-27 (quoting Akaka,

84 Hawaiʻi at 387-88, 935 P.2d at 102-03).

          10.    In Waters, this court invalidated the results of

a City and County of Honolulu second special election between


                                    8
Thomas Waters and Trevor Ozawa for the District IV city

councilmember seat.      Pursuant to HRS § 11-174.5(b), this court

found and concluded there were 350 absentee ballots that were

“invalidly received” and “potentially altered the election

results” for this seat because “the difference in the number of

votes between Waters and Ozawa was 22 votes,” and the City Clerk

had counted 350 ballots for Council District IV that were

received by the City Clerk after the 6:00 p.m. deadline

established by the then-existing version of HRS § 15-9(a). 1

Waters, 148 Hawaiʻi at 65-66, 468 P.3d at 79-80.           Because a

recount excluding the invalid 350 votes was not possible, this

court held that “a correct result without the inclusion of the

350 ballots cannot be ascertained” and, thus, the second special

election for this seat “must be invalidated.”           Id. at 65, 468

P.3d at 79; see HRS § 11-174.5(b).

            11.   Before reaching this result, this court said:

                  6. In Count I of his complaint, Waters alleges
            that the absentee ballots in the District IV election
            counted between the fourth printout and the fifth
            printout were miscounted because they were not
            delivered to the State Capitol for counting before
            the polls closed on election day. Waters claims that
            as many as 1,286[] absentee return envelopes were not
            received by the City Clerk or the Office of Elections
            by the close of the polls at 6:00 p.m. on November 6,
            2018. Waters contends that the counting of these
            ballots violates HRS § 15-9(a), and they therefore
            cannot be considered.

      1     HRS § 15-9 has since been amended, but at the time was
interpreted by this court to require all absentee mail-in return envelopes to
be “received by the City Clerk or an authorized representative by 6:00 p.m.
on election day.” Waters, 148 Hawaiʻi at 62, 468 P.3d at 76.


                                      9
                7. The 39 voters allege in Count I of their
          complaint that the City Clerk “miscounted,
          misapplied, and mishandled” the ballots included in
          the fifth printout by “failing to follow requirements
          set forth within the governing statutes and
          administrative rules.” In subsequent filings, the
          voters clarified their argument, contending that the
          City Clerk had violated HRS § 15-9(a) by collecting
          mail-in absentee return envelopes after the closing
          of the polls.

                8. Because Waters and the 39 voters allege a
          particular error that would invalidate a number of
          votes greater than the 22-vote margin by which the
          election was decided, they have alleged a specific
          mistake “sufficient to change the result,” as is
          required to state a claim for relief under our
          precedents.[] Akaka, 84 Hawaiʻi at 388, 935 P.2d at
          103 (quoting Funakoshi, 65 Haw. at 316–17, 651 P.2d
          at 915).

Waters, 148 Hawaiʻi at 60-61, 468 P.3d at 74-75.

          12.   When reviewing a motion to dismiss a complaint,

the court must accept the plaintiff’s allegations as true and

view them in a light most favorable to the plaintiff.             Bank of

Am., N.A. v. Reyes-Toledo, 143 Hawaiʻi 249, 257, 428 P.3d 761,

769 (2018).   Dismissal is proper only if it appears beyond doubt

that the plaintiff can prove no set of facts in support of their

claim that would entitle them to relief.        Id.

          13.   Conclusory assertions concerning the legal

effects of the events alleged will not be accepted.             Reyes-

Toledo, 143 Hawaiʻi at 262, 428 P.3d at 774.

          14.   Malish has not alleged specific facts, or actual

information of mistakes or errors, sufficient to change the

result of the 2022 general election for the State Senator,


                                   10
District 9 office.    See Waters, 148 Hawaiʻi at 60-61, 468 P.3d at

74-75.   In other words, even if Malish’s assertion that his name

should have been on the 2022 general election ballot are taken

as true and viewed in a light most favorable to Malish, Malish

has not alleged a specific error “sufficient to change the

result” of the 2022 general election for the office of State

Senator, District 9.    See id.; Tataii, 119 Hawaiʻi at 340, 198

P.3d at 127 (“An election contest cannot be based upon mere

belief or indefinite information.”     (Quoting Akaka, 84 Hawaiʻi at

387-88, 935 P.2d at 102-03)).

           15.   Nor does Malish assert that a certain candidate

received a majority of the votes cast in the 2022 general

election for the State Senator, District 9 office, and was

elected.   See HRS § 11-174.5(b).

           16.   Accordingly, it appears beyond doubt that Malish

can prove no set of facts in support of Malish’s claim that

would entitle Malish to relief.     See Reyes-Toledo, 143 Hawaiʻi at

257, 428 P.3d at 769.

           17.   In addition to Malish’s assertion, the election

complaint asserts that the 2022 primary election ballot is

unconstitutional and violates HRS § 12-31 because the

instructions on the 2022 primary election ballot states that the

voter must select a political preference for the vote to count.

Plaintiffs seek a declaratory judgment pursuant to HRCP Rule 57,

                                  11
and also cite to HRS § 602-5 (2016) as providing this court with

jurisdiction “to rule on these matters of statutes, laws,

constitutionality and compliance with thereof.”

          18.   In Lewis v. Cayetano, 72 Haw. 499, 502, 823 P.2d

738, 740 (1992), which concerned two unsuccessful County of

Kauaʻi proposals, the plaintiffs asserted, among other things,

that the County Clerk erred by including the overvotes in

tallying the total number of votes cast on the question.     This

court held that, even though the doctrine of laches did not bar

this issue, we “nevertheless decline[d] to determine the merits

of the issue” because “[e]ven if we accept plaintiffs’

contention, the election results would not have changed” and the

plaintiffs “would not be entitled to relief.”    Id. at 503, 823

P.2d at 741.

          19.   Similarly, here, even if we were to accept

Plaintiffs’ contention, Plaintiffs have not shown how the 2022

general election results would change nor the relief that

Plaintiffs would be entitled to.     See Lewis, 72 Haw. at 503, 823

P.2d at 741; see also Tataii, 119 Hawaiʻi at 340, 198 P.3d at 127

(“An election contest cannot be based upon mere belief or

indefinite information.”   (Quoting Akaka, 84 Hawaiʻi at 387-88,

935 P.2d at 102-03)).

          20.   Plaintiffs’ motion for a declaratory judgment

addressing the constitutionality and validity of the voting

                                12
instructions printed on the 2022 primary election ballot is thus

denied because the motion does not state a claim on which relief

can be granted in an election contest.   See Lewis, 72 Haw. at

503, 823 P.2d at 741.

          21.   Because we are dismissing the election complaint

for failure to state a claim on which relief may be granted, we

deny Plaintiffs’ requests for oral argument, judicial notice of

adjudicative facts, and questions for admission to be answered.

                             JUDGMENT

          Based on the above findings of fact and conclusions of

law, judgment is entered granting the motion to dismiss and

dismissing the complaint.

          DATED: Honolulu, Hawaii, December 23, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                13